 1
 2
 3
 4
 5
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                                     DISTRICT OF ARIZONA
 8
      In re:                                    )   Case No. 2:20-bk-09125-MCW
 9                                              )
10    Lawrence Edward Rasnake and Christopher)      Chapter 13
      John Dobbs,                               )
11                                              )
                        Debtors.                )
12                                              )   [PROPOSED] ORDER APPROVING
13                                              )   LOAN MODIFICATION AGREEMENT
      Bank of America,N.A.,                     )
14                                              )
                        Movant,                 )   Re: Real Property Located at
15
                                                )      1301 E Coolidge St
16      v.                                      )      Phoenix, AZ 85014
                                                )
17    Lawrence Edward Rasnake and Christopher   )
18    John Dobbs, Debtors; and Edward J. Maney, )
      Chapter 13 Trustee,                       )
19                                              )
                        Respondents.            )
20
                                                )
21                                              )
                                                )
22                                              )
23                                              )
                                                )
24                                              )
25
26
27
28
29


                                                1
      Re: 1301 E Coolidge St                                              Case No. 2:20-bk-09125-MCW
                                                           Proposed OrderApproving Loan Modification
     Case 2:20-bk-09125-MCW      Doc 39-1 Filed 08/11/21 Entered 08/11/21 13:27:44               Desc
                                  Proposed Order Page 1 of 2
 1             On this day, it came before this Court for consideration, the Motion to Approve Loan
 2    Modification Agreement (“Motion”) filed by Bank of America,N.A. (“Movant”).                     After
 3    appropriate notice and opportunity for a hearing, no party in interest having objected to the
 4    Motion, the Loan Modification Agreement or its terms and the Respondents having failed to
 5    plead or otherwise defend, and good cause appearing,
 6             IT IS HEREBY ORDERED that the Motion to Approve Loan Modification Agreement
 7    is granted as follows:
 8             1.       The Loan Modification Agreement pertaining to the real property commonly
 9    known as 1301 E Coolidge St, Phoenix, AZ 85014 is approved and the Debtors may enter into
10    and finalize the Loan Modification Agreement with Movant;
11             2.       Movant shall retain the right of final approval of the terms of Debtors' Loan
12    Modification Agreement;
13             3.       Movant shall retain the right to reinstate the original terms of the Promissory Note
14    and/or Deed of Trust in the event that the Loan Modification Agreement is not finalized.
15             4.       Movant may record the Loan Modification Agreement with the proper County
16    Recorder.
17             IT IS FURTHER ORDERED that, by granting the Motion, this Court expressly makes no
18    findings, conclusions or rulings regarding the legal validity of the terms of the subject loan
19    modification agreement.
20
21                                  SIGNED AND DATED ON PAGE ONE

22
23
24
25
26
27
28
29


                                                         2
      Re: 1301 E Coolidge St                                                      Case No. 2:20-bk-09125-MCW
                                                                   Proposed OrderApproving Loan Modification
     Case 2:20-bk-09125-MCW            Doc 39-1 Filed 08/11/21 Entered 08/11/21 13:27:44                 Desc
                                        Proposed Order Page 2 of 2
